 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of August 26,
2008, by and among China Valves Technology, Inc. (f/k/a Intercontinental
Resources, Inc.), a Nevada corporation, and all predecessors thereof
(collectively, the “Company”), China Fluid Equipment Holdings Limited, a company
incorporated under the laws of Hong Kong (“Hong Kong”), Henan Tonghai Fluid
Equipment Co., Ltd., a company organized under the laws of the People’s Republic
of China (“WFOE”), and the investors listed on the Schedule of Investors
attached hereto as Appendix A (each, an “Investor” and collectively, the
“Investors”).
 
WHEREAS, the Company entered into a Share Exchange Agreement, dated December 18,
2007 (the “Exchange Agreement”), with China Valve Holdings Limited, a company
incorporated under the laws of Samoa (“Samoa”) and certain other parties named
therein, pursuant to which the Company acquired all of the equity interest of
Samoa, in exchange for 99.8% of the Common Stock (as defined below) on a fully
diluted basis as of the time of the closing of the exchange under the Exchange
Agreement (the “Exchange”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
 
DEFINITIONS
 
1.1. Definitions
 
.  In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any Governmental Authority, arbitrator,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
 

--------------------------------------------------------------------------------


 
 
“Available Undersubscription Amount” has the meaning set forth in Section 4.15.
 
“Basic Amount” has the meaning set forth in Section 4.15.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
"Closing Escrow Agreement" means the Closing Escrow Agreement, dated as of the
date hereof, between the Company, the Investors and the escrow agent (the
“Escrow Agent”) identified therein, in the form of Exhibit A hereto.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company” has the meaning set forth in the recitals to this Agreement.
 
“Company Entities” means the Company, Samoa, Hong Kong, WFOE and all existing
Subsidiaries of any such entities and any other entities which hereafter become
Subsidiaries of any such entities.
 
“Company U.S. Counsel” means Thelen Reid Brown Raysman & Steiner LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
 
2

--------------------------------------------------------------------------------


 
“Evaluation Date” has the meaning set forth in Section 3.1(s).
 
“Exchange” has the meaning set forth in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.
 
“Existing Company Entities” means the Company, Hong Kong, WFOE and their
respective Subsidiaries.  “Existing Company Entity” means any of the Company,
Hong Kong, WFOE and any of their respective Subsidiaries.
 
“Form 8-K Disclosure” has the meaning set forth in Section 3.1(a).
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.
 
“Holdback Escrow Agreement” means the Holdback Escrow Agreement, dated as of the
date hereof, by and among the Company, the Investors, and the Escrow Agent, in
the form of Exhibit E hereto.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Intellectual Property Rights Licensing Agreements” has the meaning set forth in
Section 3.1(p).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Appendix A.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Lead Investor Counsel” means Winston & Strawn LLP, with an office located at
200 Park Avenue, New York, NY 10166.
 
"Legal Requirement" shall mean any federal state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange upon which the Common Stock is then listed or
traded).  
 
 
3

--------------------------------------------------------------------------------


 
 
Reference to any Legal Requirement  means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Lockup Agreement” means the Lockup Agreement, dated as of the date hereof, by
and between the Company and each person listed as a signatory thereto, in the
form attached as Exhibit C hereto.
 
“Losses” has the meaning set forth in Section 4.7.
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, the escrow agent identified therein (the
“Make Good Escrow Agent”), the Make Good Pledgor and the Investors, in the form
of Exhibit D hereto, as may be amended from time to time pursuant to Section 6.4
of this Agreement.
 
“Make Good Pledgor” means Bin Li.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document, or the Exchange Agreement.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(gg).
 
“Notice” has the meaning set forth in Section 4.12.
 
“Notice of Acceptance” has the meaning set forth in Section 4.15.
 
“Offer” has the meaning set forth in Section 4.15.
 
“Offer Notice” has the meaning set forth in Section 4.15.
 
“Offer Period” has the meaning set forth in Section 4.15.
 
“Offered Securities” has the meaning set forth in Section 4.15.
 
“OFAC” has the meaning set forth in Section 3.1(ee).
 
 
4

--------------------------------------------------------------------------------


 
 
“Outside Date” means the thirtieth calendar day (if such calendar day is a
Trading Day and if not, then the first Trading Day following such thirtieth
calendar day) following the date of this Agreement.
 
“Per Share Purchase Price” equals $1.788.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“PRC” means, for the purpose of this Agreement, the People’s Republic of China,
not including Taiwan, Hong Kong and Macau.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the knowledge of the Company,
threatened.
 
“Refused Securities” has the meaning set forth in Section 4.15.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit B hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares and the Warrant Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the (i) Shares and (ii) 2008 Make Good Shares, 2009 Make Good
Shares and 2010 Make Good Shares (each as defined in the Make Good Escrow
Agreement).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock being issued and sold to the Investors
by the Company hereunder.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
 
5

--------------------------------------------------------------------------------


 
 
“Subsequent Placement” has the meaning set forth in Section 4.15.
 
“Subsequent Placement Agreement” has the meaning set forth in Section 4.15.
 
“Subsidiary” of the Company means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Commission under the Exchange Act of such
Person.  Notwithstanding anything to the contrary set forth in any Transaction
Document, WFOE and their respective subsidiaries are each considered a
Subsidiary of the Company.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not quoted on any Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) or (ii) hereof, then Trading
Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement, the Make Good Escrow Agreement, the Holdback
Escrow Agreement, the Lockup Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means PacWest Transfer LLC, the current transfer agent of the
Company with a mailing address of 2510 Pines Road North, Suite 206B, Spokane
Valley, WA 99206 and a facsimile number of 509-926-2513, and any successor
transfer agent of the Company.


“Trigger Date” has the meaning set forth in Section 4.15.


“Undersubscription Amount” has the meaning set forth in Section 4.15.


“WFOE” has the meaning set forth in the recitals to this Agreement.
 
“WFOE Founder” means Changsheng Zhou.
 
ARTICLE 2.
 
PURCHASE AND SALE
 
2.1. Closing
 
(a) .  Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount, calculated as the quotient of
such Investor’s Investment Amount divided by the Per Share Purchase Price.  
 
 
6

--------------------------------------------------------------------------------


 
 
The Closing shall take place at the offices of Lead Investor Counsel, on the
Closing Date or at such other location or time as the parties may agree.
 
2.2. Closing Deliveries.  (a)  At the Closing, the Company shall deliver or
cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i) a single certificate dated the Closing Date, representing that number of
aggregate Shares to be issued and sold at Closing to each Investor, determined
under Section 2.1, registered in the name of such Investor;
 
(ii) the legal opinion of Company U.S. Counsel, in agreed form, addressed to the
Investors; and
 
(iii) the legal opinion of special PRC counsel to WFOE and the Company, in
agreed form, addressed to the Investors.
 
(b) By the Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Section 5.2(d), each duly signed by such Investor
(collectively, the “Investor Deliverables”).
 
(c) Within two Trading Days following the date of this Agreement, each Investor
shall deliver to the Escrow Agent for deposit and disbursement in accordance
with the Closing Escrow Agreement, its Investment Amount, in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing by the Company for such purpose.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company.  The Company, Hong Kong and
WFOE hereby jointly and severally make the following representations and
warranties to each Investor:
 
(a) Subsidiaries.  None of the Existing Company Entities have any direct or
indirect Subsidiaries other than as disclosed in the Company's Current Report on
Form 8-K, filed with the Commission on August 6, 2008, as supplemented by and
other SEC Report filed since the filing of the 8-K Disclosure (the "Form 8-K
Disclosure"), as supplemented by any other SEC report filed since the filing of
the 8-K Disclosure.  Except as disclosed in the Form 8-K Disclosure, (i) the
Company owns, directly or indirectly, all of the capital stock of each other
Existing Company Entity, and each other Existing Company Entity alone or
together with other Existing Company Entities owns, directly or indirectly, all
of the capital stock of its respective Subsidiaries, in each case free and clear
of any and all Liens, and (ii) all the issued and outstanding shares of capital
stock of each Existing Company Entity and each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
 
 
7

--------------------------------------------------------------------------------


 
 
(b) Organization and Qualification.  Each of the Existing Company Entities is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
respective properties and assets and to carry on its respective business as
currently conducted and as to be conducted as specified in the SEC Reports.  No
Existing Company Entity is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c) Authorization; Enforcement.  Each Existing Company Entity which is or is to
become party to any Transaction Document has the requisite corporate and other
power and authority to enter into and to consummate the transactions
contemplated by each such Transaction Document to which it is a party and
otherwise to carry out its obligations thereunder.  The execution and delivery
of the Transaction Documents, by each of the Existing Company Entities to be
party thereto and the consummation by each of them of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of such Existing Company Entity, and no further action is required by any
of them in connection with such authorization.  Each Transaction Document has
been (or upon delivery will have been) duly executed by the Company, each other
Existing Company Entity required to execute the same and each Subsidiary (to the
extent any of them is a party thereto) and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company, such Existing Company Entity and such Subsidiary, enforceable against
the Company, the Existing Company Entity and the Subsidiary, as the case may be,
each in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, and each other Existing Company Entity (to the extent
a party thereto) and the consummation by the Company and such other Existing
Company Entities of the transactions contemplated thereby do not and will not
(i) conflict with or violate any provision of the Company’s, or such Existing
Company Entity’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing any of the
debt of any Existing Company Entity's debt or otherwise) or other understanding
to which any of the Existing Company Entities is a party or by which any
property or asset of any of the Existing Company Entities is bound or affected,
or (iii) result in a violation of any Legal Requirement, order, judgment,
injunction, decree or other restriction of any United States, Hong Kong or PRC
court or Governmental Body to which any of the Existing Company Entities are
subject (including federal and state securities laws and regulations), or by
which any property or asset of any of the Existing Company Entities are bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------


 
 
(e) Filings, Consents and Approvals.  None of the Existing Company Entities is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any United States, Hong Kong
or PRC court or federal, state, local or other Governmental Body or other Person
in connection with the execution, delivery and performance by the Company and
each of the other Existing Company Entities to the extent it is a party thereto
of the Transaction Documents, other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Section 4.5, (v) filings, consents and approvals required by the
rules and regulations of the applicable Trading Market, (vi) those that have
been made or obtained prior to the date of this Agreement, (vii) registrations,
notices or filings required to be made in order to comply with the currency and
exchange control requirements imposed by any Governmental Body or Legal
Requirement in Hong Kong or the PRC, if any, and (vii) other post closing
securities filings or notifications required to be made under federal or state
securities laws.
 
(f) Issuance of the Securities.  The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all
Liens.  The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement in order to issue the
Shares.
 
(g) Capitalization.  The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in Schedule 3.1(g).  Except as specified in Schedule 3.1(g), no
securities of any of the Existing Company Entities are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as specified in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any of the
Existing Company Entities is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock.  The issue and sale of the Shares hereunder will not, immediately
or with the passage of time, obligate the Company or any of the other Existing
Company Entities to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of Company or of the other Existing Company Entities securities to adjust the
exercise, conversion, exchange or reset price under such securities.  Except as
set forth in Schedule 3.1(g), no Existing Company Entity has issued any capital
stock in a private placement transaction, including, without limitation, in a
transaction commonly referred to in the PRC as a “1 ½ transaction.”
 
 
9

--------------------------------------------------------------------------------


 
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports), including, for this purpose, the Form 8-K Disclosure
and all reports required to be filed by the Company since the filing of the 8-K
Disclosure (the foregoing materials being collectively referred to herein as the
“SEC Reports” and, together with the Schedules to this Agreement (if any), the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company and each Subsidiary included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i) Press Releases.  The press releases disseminated by the Company since the
date of the Exchange, taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.
 
(j) Material Changes.  Except as specifically disclosed in the SEC Reports,
since the date of the Exchange (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) none of the Existing Company Entities has incurred
any liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s or its Subsidiaries’ financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, (iii) none of the
Existing Company Entities has altered its method of accounting or the identity
of its auditors, (iv) none of the Existing Company Entities has declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) none of the Existing Company Entities has issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.
 
 
10

--------------------------------------------------------------------------------


 
 
(k) Litigation.  There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) except as specifically disclosed in the SEC Reports,
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  None of
the Existing Company Entities, nor any director or officer thereof (in his or
her capacity as such), is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports.  There has not been, and to the knowledge of the Company, there is not
pending any investigation by the Commission involving any of the Existing
Company Entities or any of their respective current or former directors or
officers (in his or her capacity as such).  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.
 
(l) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of any of the
Existing Company Entities.  Except as specified in Schedule 3.1(l), and except
for employment agreements required by PRC law while such employee is in the
active employ of the Company, none of the Existing Company Entities has any
employment or labor contracts, agreements or other understandings with any
Person.
 
(m) Indebtedness; Compliance.  Except as specified on Schedule 3.1(m), none of
the Existing Company Entities is a party to any indenture, debt, capital lease
obligations, mortgage, loan or credit agreement by which it or any of its
properties is bound.  None of the Existing Company Entities (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by such
Existing Company Entity under), nor has any of the Existing Company Entities
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.  The Exchange Agreement
complies with all Legal Requirements, rules and regulations of the United States
and the PRC, except where such noncompliance could not have or reasonably be
expected to result in a Material Adverse Effect.  The Company is in compliance
with all effective requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder that are applicable to it, except where
such noncompliance could reasonably be expected to result in a Material Adverse
Effect.
 
(n) Regulatory Permits.  The Existing Company Entities possess all certificates,
authorizations and permits issued by the appropriate Governmental Bodies
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and none of the Existing Company Entities has received
any notice of proceedings relating to the revocation or modification of any such
permits.
 
 
11

--------------------------------------------------------------------------------


 
 
(o) Title to Assets.  The Existing Company Entities have valid land use rights
for all real property that is material to their respective businesses and good
and marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by such Existing Company Entity. Any real property and facilities held under
lease by any of the Existing Company Entities are held by them under valid,
subsisting and enforceable leases of which such Existing Company Entity is in
compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(p) Patents and Trademarks.  The SEC Reports disclose all of the patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that the Existing Company Entities
own or have the rights to use (collectively, the “Intellectual Property
Rights”).  The Intellectual Property Rights constitute all of the patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary and
material to the business of the Existing Company Entities in connection with
their respective businesses as described in the SEC Reports. None of the
Existing Company Entities has received a written notice that the Intellectual
Property Rights used by any of them violates or infringes upon the rights of any
Person.  Except as otherwise disclosed in the SEC Reports, to the knowledge of
the Existing Company Entities, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  To the knowledge of the Existing Company
Entities, no former or current employee, no former or current consultant, and no
third-party joint developer of any of the Existing Company Entities has any
Intellectual Property Rights that are necessary and material to the business of
the Existing Company Entities made, developed, conceived, created or written by
the aforesaid employee, consultant or third-party joint developer during the
period of his or her retention by, or joint venture with, such Existing Company
Entity which has been asserted against any of the Existing Company Entities. The
Intellectual Property Rights and the owner thereof or agreement through which
they are licensed to any of the Existing Company Entities are set forth in the
SEC Reports.  The WFOE has entered into agreements by which it is granted
irrevocable, exclusive, licenses on all Intellectual Property Rights that are
necessary and material to its business if such Intellectual Property Rights were
registered to or owned by any Person other than the WFOE or its
predecessor.  Such agreements together with the licensing agreements disclosed
in the SEC Reports are collectively the “Intellectual Property Rights Licensing
Agreements.”  The Existing Company Entities will take such action as may be
required, including making and maintaining the filings set forth in the SEC
Reports and shall cause any such transfers of Intellectual Property Rights to
the WFOE to be granted as is required in order for the WFOE to become and remain
the registered owner (in its current name) of all such Intellectual Property
Rights (including, without limitation, the entering into of any Intellectual
Property Right Licensing Agreements as may be necessary and the filing and
maintaining of any information with the relevant PRC Governmental Body which
relate to the change of name for those Intellectual Property Rights currently in
the name of the WFOE’s predecessor).    
 
(q) Insurance.  Each of the Existing Company Entities is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses it is engaged and in the
country in which the Existing Company Entities operate.  
 
 
12

--------------------------------------------------------------------------------


 
 
The Company has no reason to believe that it or any of the Existing Company
Entities will not be able to renew its existing respective insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such other Existing Company Entity’s respective
lines of business.
 
(r) Transactions With Affiliates and Employees; Customers.  Except as set forth
in the SEC Reports, none of the officers, directors or 5% or more shareholders
of any of the Existing Company Entities, and, to the knowledge of the Company,
none of the employees of any of the Existing Company Entities, is presently a
party to any transaction with any of the Existing Company Entities (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or, to the knowledge of the
Company, any entity in which any officer, director, or such employee or 5% or
more shareholder has a substantial interest or is an officer, director, trustee
or partner.  None of the Existing Company Entities owes any money or other
compensation to any of their respective officers or directors or shareholders,
except to extent of ordinary course compensation arrangements specified in
Schedule 3.1(r).  No material customer of any of the Existing Company Entities
has indicated their intention to diminish their relationship with such Existing
Company Entity and none of the Existing Company Entities has any knowledge from
which it could reasonably conclude that any such customer relationship may be
adversely affected.
 
(s) Internal Accounting Controls.  The Existing Company Entities maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company is establishing disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and the
Subsidiaries and designed such disclosure controls and procedures to ensure that
material information relating to the Company and the Subsidiaries is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-B under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”).  The
Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
 
(t) Solvency.  Based on the financial condition of the Company, including the
Existing Company Entities, as of the Closing Date (and assuming that the Closing
shall have occurred), (i) each Existing Company Entity’s fair saleable value of
their respective assets exceeds the amount that will be required to be paid on
or in respect of such Existing Company Entity’s existing debts and other
liabilities (including known contingent liabilities) as they mature,
 
 
13

--------------------------------------------------------------------------------


 
 
(ii) each Existing Company Entity’s assets do not constitute unreasonably small
capital to carry on their respective business for the current fiscal year as now
conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
such Existing Company Entity, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of such Existing Company
Entity, together with the proceeds such Existing Company Entities would receive,
were they to liquidate all of their respective assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid.  The Existing
Company Entities do not intend to incur debts beyond their respective ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).
 
(u) Certain Fees.  Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by any of the Existing
Company Entities to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
(v) Certain Registration Matters.  Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents.  The Company is
eligible to register its Common Stock for resale by the Investors under Form S-1
promulgated under the Securities Act.  Except as specified in Schedule 3.1(v),
none of the Existing Company Entities has granted or agreed to grant to any
Person other than the Investors pursuant to the Registration Rights Agreement
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the Commission or any other governmental
authority that have not been satisfied.
 
(w) Listing and Maintenance Requirements.  Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof.  The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with the listing and maintenance requirements for
continued listing of the Common Stock on the Trading Market on which the Common
Stock is currently listed or quoted.  The issuance and sale of the Securities
under the Transaction Documents does not contravene the rules and regulations of
the Trading Market on which the Common Stock is currently listed or quoted, and
no approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Securities as contemplated by
the Transaction Documents.
 
 
14

--------------------------------------------------------------------------------


 
 
(x) Investment Company.  The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y) Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Shares and the Investors’ ownership of
the Shares and the Make Good Pledgors pledge, and any delivery to the Investors,
of 2008 Make Good Shares and 2009 Make Good Shares.
 
(z) No Additional Agreements.  None of the Existing Company Entities has any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
(aa) Consultation with Auditors.  The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
(bb) Make Good Shares.  Make Good Pledgor is the sole record and beneficial
owner of the 2008 Make Good Shares, 2009 Make Good Shares and 2010 Make Good
Shares, and to the best of the Existing Company Entities' knowledge, holds such
2008 Make Good Shares, 2009 Make Good Shares and 2010 Make Good Shares free and
clear of all Liens.
 
(cc) Foreign Corrupt Practices Act.  None of the Existing Company Entities nor
to the knowledge of the Company, any agent or other person acting on behalf of
the Existing Company Entities, has, directly or indirectly, (i) used any funds,
or will use any proceeds from the sale of the Shares, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company, or any such Existing
Company Entity (or made by any Person acting on their behalf of which the
Company is aware) or any members of their respective management which is in
violation of any Legal Requirement, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Existing Company
Entities.
 
(dd) PFIC.  None of the Existing Company Entities is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
 
15

--------------------------------------------------------------------------------


 
 
(ee) OFAC. None of the Existing Company Entities nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of any of the Existing Company Entities, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(ff) Money Laundering Laws. The operations of each of the Existing Company
Entities are and have been conducted at all times in compliance with the money
laundering Legal Requirements of all applicable Governmental Bodies and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Body (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or Governmental Body or
any arbitrator involving any Existing Company Entities with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
 
(gg) Other Representations and Warranties Relating to WFOE.
 
(i) All material consents, approvals, authorizations or licenses requisite under
PRC Legal Requirements for the due and proper establishment and operation of
WFOE have been duly obtained from the relevant PRC Governmental Bodies and are
in full force and effect.
 
(ii) All filings and registrations with the PRC Governmental Bodies required in
respect of WFOE and its capital structure and operations including, without
limitation, the registration with the Ministry of Commerce, the China Securities
Regulatory Commission, the State Administration of Industry and Commerce and or
their respective local divisions, the State Administration of Foreign Exchange,
tax bureau and customs authorities have been duly completed in accordance with
the relevant PRC Legal Requirements, except where, the failure to complete such
filings and registrations does not, and would not, individually or in the
aggregate, have a Material Adverse Effect.
 
(iii) WFOE has complied with all relevant PRC Legal Requirements regarding the
contribution and payment of its registered capital, the payment schedule of
which has been approved by the relevant PRC Governmental Bodies.  There are no
outstanding commitments made by the Company or any Subsidiary (or any of their
shareholders) to sell any equity interest in WFOE.
 
(iv) WFOE has not received any letter or notice from any relevant PRC
Governmental Body notifying it of revocation of any licenses or qualifications
issued to it or any subsidy granted to it by any PRC Governmental Body for
non-compliance with the terms thereof or with applicable PRC Legal Requirements,
or the lack of compliance or remedial actions in respect of the activities
carried out by WFOE, except such revocation as does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.
 
 
16

--------------------------------------------------------------------------------


 
 
(v) WFOE has conducted its business activities within the permitted scope of
business or has otherwise operated its business in compliance with all relevant
Legal Requirements and with all requisite licenses and approvals granted by
competent PRC Governmental Bodies other than such non-compliance that do not,
and would not, individually or in the aggregate, have a Material Adverse
Effect.  As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any material part of WFOE’s business
which is subject to periodic renewal, the Company has no knowledge of any
reasons related to the WFOE for which such requisite renewals will not be
granted by the relevant PRC Governmental Bodies. WFOE does not need to be duly
qualified as a foreign corporation for the transaction of business under the
laws of any jurisdiction in which it is not now so qualified.
 
(vi) With regard to employment and staff or labor, WFOE has complied with all
applicable PRC Legal Requirements in all material respects, including without
limitation, those pertaining to welfare funds, social benefits, medical
benefits, insurance, retirement benefits, pensions or the like, other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect.
 
(hh) Accountants.  There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the accountants formerly
or presently employed by the Company.
 
(ii) Disclosure.  Neither any Company Entity nor any Person acting on its behalf
has provided any Investor or its respective agents or counsel with any
information that such Company Entity believes constitutes material, non-public
information concerning the Company, the Subsidiaries or their respective
businesses, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company.  All disclosure provided to the Investors regarding the Company
Entities and their respective businesses and the transactions contemplated
hereby, furnished by or on behalf of the Company Entities (including their
respective representations and warranties set forth in this Agreement and the
disclosure set forth in any diligence report or business plan provided by any
Company Entity or any Person acting on such Company Entity’s behalf) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
3.2. Representations and Warranties of the Investors.  Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a) Organization; Authority.  Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party or a signatory and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by such Investor
of the transactions contemplated by this Agreement has been duly authorized by
all necessary corporate or, if such Investor is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Investor.  
 
 
17

--------------------------------------------------------------------------------


 
 
Each Transaction Document executed by such Investor has been duly executed by
such Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
or relating hereto do not and will not (i) result in a violation of the
Investor’s charter documents, bylaws, operating agreement, partnership agreement
or other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Investor is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to the Investor or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a Material Adverse Effect on the
Investor). The Investor is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or any other Transaction Document to which the Investor is
a party or to purchase the Shares in accordance with the terms hereof, provided,
that for purposes of the representation made in this sentence, the Investor is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
 
(c) Investment Intent.  Such Investor is acquiring the Securities issuable to it
under the Transaction Documents as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Securities in compliance with
applicable federal and state securities laws.  Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Securities for any period of time.  Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.
 
(d) Investor Status.  At the time such Investor was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.  Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.  Such Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities.  Such Investor
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.
 
(e) General Solicitation.  Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice, meeting, or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
 
18

--------------------------------------------------------------------------------


 
 
(f) Access to Information.  Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Existing Company Entities’ representations
and warranties contained in the Transaction Documents.
 
(g) Certain Trading Activities.  Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company or any placement agent acting on behalf of the
Company regarding an investment in the Company and (2) the 30th day prior to the
date of this Agreement.  Such Investor covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.
 
(h) Independent Investment Decision.  Such Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s or the Company's business and/or legal counsel in
making such decision.  Such Investor has not relied on the business or legal
advice of any placement agent for the Company or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Investor in
connection with the transactions contemplated by the Transaction Documents.
 
(i) Rule 144.  Such Investor understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Such Investor acknowledges that it
is familiar with Rule 144 and that such Investor has been advised that Rule 144
permits resales only under certain circumstances.  Such Investor understands
that to the extent that Rule 144 is not available, such Investor will be unable
to sell any Securities without either registration under the Securities Act or
the existence of another exemption from such registration requirement.
 
 
19

--------------------------------------------------------------------------------


 
 
(j) General.  Such Investor understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Investor to acquire the Securities.  Such Investor understands that no United
States federal or state agency or any Governmental Body has passed upon or made
any recommendation or endorsement of the Securities.
 
The Existing Company Entities acknowledge and agree that no Investor has made or
makes any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1. Transferability; Certificate.  (a)
 
Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.
 
(b) Certificates evidencing Securities (as defined in Section 4.1(c)) will
contain the following legend, until such time as they are not required under
Section 4.1(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
20

--------------------------------------------------------------------------------


 
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Investor’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
(c) Certificates evidencing Shares, 2008 Make Good Shares, 2009 Make Good Shares
and 2010 Make Good Shares, if ever 2008 Make Good Shares, 2009 Make Good Shares,
or 2010 Make Good Shares are due to be delivered pursuant to the Transaction
Documents shall not contain any legend (including the legend set forth in
Section 4.1(b)): (i) while a registration statement (including the Registration
Statement) covering such Securities is then effective, or (ii) following a sale
or transfer of such Securities pursuant to Rule 144 (assuming the transferee is
not an Affiliate of the Company), or (iii) while such Securities are eligible
for sale by the selling Investor without volume restrictions under Rule
144.  The Company agrees that following the Effective Date or such other time as
legends are no longer required to be set forth on certificates representing
Securities under this Section 4.1(c), it will, no longer than three Trading Days
following the delivery by an Investor to the Company or the Transfer Agent of a
certificate representing such Securities containing a restrictive legend,
deliver or instruct the Transfer Agent to deliver to such Investor, Securities
which are free of all restrictive and other legends.  If the Company is then
eligible, certificates for Securities subject to legend removal hereunder shall
be transmitted by the Transfer Agent to an Investor by crediting the prime
brokerage account of such Investor with the Depository Trust Company System as
directed by such Investor.  If an Investor shall make a sale or transfer of
Securities either (x) pursuant to Rule 144 or (y) pursuant to a registration
statement and in each case shall have delivered to the Company or the Company’s
transfer agent the certificate representing the applicable Securities containing
a restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Securities delivery being the “Share Delivery Date”) and (1) the Company shall
fail to deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive or other legends
by the third Trading Day following the Share Delivery Date and (2) following
such third Trading Day after the Share Delivery Date and prior to the time such
Securities are received free from restrictive legends, the Investor, or any
third party on behalf of such Investor, purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Securities (a “Buy-In”), then, in addition to any other rights
available to the Investor under the Transaction Documents and Legal
Requirements, the Company shall pay in cash to the Investor (for costs incurred
either directly by such Investor or on behalf of a third party) the amount by
which the total purchase price paid for Common Stock as a result of the Buy-In
(including brokerage commissions, if any) exceed the proceeds received by such
Investor as a result of the sale to which such Buy-In relates.  
 
 
21

--------------------------------------------------------------------------------


 
 
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In.  The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
 
4.2. Furnishing of Information.  As long as any Investor owns any Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act.  As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
 
4.3. Integration.  The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.
 
4.4. Subsequent Registrations.  The Company may not file any registration
statement (other than on Form S-8)  with the Commission with respect to any
securities of the Company prior to the time that all Securities are registered
pursuant to one or more effective Registration Statement(s), and the
prospectuses forming a portion of such Registration Statement(s) is available
for the resale of all Securities.
 
4.5. Securities Laws Disclosure; Publicity.  By (i) 9:30 a.m. (New York time) on
the Trading Day following the Closing Date, the Company shall issue a press
release, disclosing the transactions contemplated by the Transaction Documents
(including, without limitation, details with respect to the make good provision
and thresholds (i.e. Earnings Per Share and After Tax Net Income) contained in
the Make Good Escrow Agreement as well as projected revenue estimates for the
Company for each of the fiscal years ending December 31, 2008, December 31, 2009
and December 31, 2010) and the Closing and by (ii) 5:30 p.m. (New York time) on
the Trading Day following the Closing Date, the Company will file a Current
Report on Form 8-K, disclosing the material terms of the Transaction Documents,
including details with respect to the make good provision and thresholds (i.e.
Earnings Per Share and After Tax Net Income) contained in the Make Good Escrow
Agreement (and attach as exhibits thereto all existing Transaction Documents)
and the Closing.  
 
 
22

--------------------------------------------------------------------------------


 
The Company covenants that following such disclosure, the Investors shall no
longer be in possession of any material, non-public information with respect to
any of the Existing Company Entities.  In addition, the Company will make such
other filings and notices in the manner and time required by the Commission and
the Trading Market on which the Common Stock is listed.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission (other than
the Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Investor, except to the extent such disclosure is required by
law or Trading Market regulations.
 
4.6. Limitation on Issuance of Future Priced Securities.  During the twelve
months following the Closing Date, the Company shall not issue any “Future
Priced Securities” as such term is described by NASD IM-4350-1.
 
4.7. Indemnification of Investors
 
(a) .  In addition to the indemnity provided in the Registration Rights
Agreement, the Company Entities will jointly and severally indemnify and hold
the Investors and their directors, officers, shareholders, partners, employees
and agents (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation in respect thereof (collectively,
“Losses”) that any such Investor Party may suffer or incur as a result of or
relating to any misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by any of the Company Entities in any
Transaction Document.  In addition to the indemnity contained herein, the
Company will reimburse each Investor Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.  Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.7 shall be the
same as those set forth in Section 5 of the Registration Rights Agreement.
 
4.8. Non-Public Information.  The Company covenants and agrees that neither it,
any Company Entity nor any other Person acting on its or their behalf will
provide any Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
4.9. Listing of Shares.  The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
 
 
23

--------------------------------------------------------------------------------


 
4.10. Use of Proceeds.  The Company will use the net proceeds from the sale of
the Securities hereunder for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables and accrued expenses in the ordinary course of the Company’s business
and consistent with prior practices), or to redeem any Common Stock or Common
Stock Equivalents or engage in any related party transaction.
 
4.11. Make Good.  The Company covenants to enter into the Make Good Escrow
Agreement, in the form of Exhibit D hereto.
 
4.12. The Trademarks of the WFOE.  For any trademarks that are owned in the name
of any predecessor of the WFOE, the WFOE shall complete the change of the
registered owner from that of the WFOE’s predecessor to the WFOE’s current name,
address and other related updates which is required by PRC State Administration
of Industry and Commerce within 18 months of the Closing Date (the “Compliance
Period”) as evidenced by a written notice or document evidencing the completion
of the change of registered owner information (the “Notice”) from the PRC State
Administration of Industry and Commerce (the date which is 18 months following
the Closing Date, the “Compliance Notice Date”).  A copy of the Notice shall be
promptly provided to the Investors.   If for any reason or for no reason
whatsoever, the WFOE does not receive the Notice and provide such evidence to
the Investors within the Compliance Period with respect to any trademark that is
necessary and material for the business of the WFOE, then on the Compliance
Notice Date and on each monthly anniversary thereof (until the WFOE provides a
copy of the Notice to the Investors) the Company shall pay to each Investor via
wire transfer an amount in immediately available funds, as partial liquidated
damages and not as a penalty, equal to 1.0% of the aggregate Investment Amount
paid by such Investor for Shares pursuant to this Agreement.  The partial
liquidated damages pursuant to the terms of this Section 4.12 shall be
independent of any other damages payable under this Agreement or any other
Transaction Document.
 
4.13. Further Assurances.  The Company will, and will cause all of the Company
Entities and their management to, use their best efforts to satisfy all of the
closing conditions under Section 5.1, and will not take any action which could
frustrate or delay the satisfaction of such conditions.  In addition, either
prior to or following the Closing, the WFOE Founder and each Company Entity
signatory hereto will, and will cause each other Company Entity and its
management to, perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
4.14. Closing Escrow Holdback.  The Company and Investors agree that, from the
aggregate Investment Amounts to be delivered into escrow pursuant to the Closing
Escrow Agreement, at the Closing $3,150,000 (“Total Holdback Amount”) shall be
deposited into escrow and administered in accordance with the Holdback Escrow
Agreement in order to incentivize the Company to satisfy the following
conditions:
 
 
24

--------------------------------------------------------------------------------


 
 
(a) Independent Board of Directors.  The Company covenants and agrees that no
later than ninety (90) days following the Closing Date, the Board of Directors
of the Company shall be comprised of a minimum of five members (at least two of
whom shall be fluent English speakers who possess experience such that he or she
can fulfill its fiduciary obligations and other responsibilities as a director
of a United States publicly listed company incorporated in the United States), a
majority of which shall be “independent directors” as such term is defined in
NASDAQ Marketplace Rule 4200(a)(15) and a meeting of such full Board of
Directors shall be convened within such ninety (90) days following the Closing
Date.  The Board of Directors shall appoint Board committees, which shall
include, but not be limited to, an Audit Committee, Nominating Committee and
Compensation Committee.  The chairperson of such Audit Committee shall be
acceptable to the Investors.  The Company agrees that $1,500,000 (the “Board
Holdback Escrow Amount”) of the Total Holdback Amount delivered to the Escrow
Agent pursuant to the Closing Escrow Agreement shall remain in escrow post
Closing pursuant to and subject to the provisions of the Holdback Escrow
Agreement until such time as the Company complies with the conditions precedent
to its release in accordance with the Holdback Escrow Agreement.
 
(b) Chief Financial Officer.  The Company covenants and agrees that no later
than ninety (90) days following the Closing Date, the Company will hire a
full-time chief financial officer who has experience as the chief financial
officer of a United States public reporting company and who is (i) a certified
public accountant, (ii) fluent in English, (iii) an expert in (x) GAAP and (y)
auditing procedures and compliance for United States public companies, and (iv)
approved by a majority-in-interest of the Investors (such a chief financial
officer being referred to as a “Qualified CFO”).  The Company shall enter into
an employment agreement with the Qualified CFO for a term of no less than two
years.  Should the Qualified CFO be dismissed at any time prior to the later to
occur of the second anniversary of (x) his or her employment agreement or (y)
the Closing Date, then the Company shall replace the Qualified CFO with a chief
financial officer who fits the criteria set forth herein as soon as
practicable.  By 9:00 a.m. (New York time) on the second Trading Day following
the hiring of such Qualified CFO, the Company will file a Current Report on Form
8-K disclosing the information required by Item 5.02 of Form 8-K.  Subject to
the provisions of this Section 4.14(b), the Company agrees that $1,500,000 (the
“CFO Holdback Escrow Amount”) of the Total Holdback Amount delivered to the
Escrow Agent pursuant to the Closing Escrow Agreement shall remain in escrow
post Closing pursuant to and subject to the provisions of the Holdback Escrow
Agreement until such time as the Company complies with the conditions precedent
to its release in accordance with the Holdback Escrow Agreement.
 
(c) Investor Relations Firm.  The Company covenants and agrees that no later
than thirty (30) days following the Closing Date, the Company shall have hired
CCG Elite as its investor relations firm.  Subject to the provisions of this
Section 4.14(c), the Company and the Investors agree that $150,000 (the “IR
Holdback Amount”) of the Total Holdback Amount delivered to the Escrow Agent
pursuant to the Closing Escrow Agreement shall be released from escrow in such
amounts as are required for the Company to pay such investor relations firm,
subject to the provisions of the Holdback Escrow Agreement, it being understood
that such IR Holdback Amount will be used by the Company to pay such firm.
 
(d) Liquidated Damages for Failure to Appoint Independent Board and Qualified
CFO.  The Holdback Escrow Agreement provides for specified partial liquidated
damages (which the parties agree are not a penalty) should the Company fail for
any or no reason to timely satisfy its obligations under Sections 4.14(a) or
4.14(b).  
 
25

--------------------------------------------------------------------------------


 
 
If any term or provision of this Section 4.14 as to the Board Holdback Escrow
Amount or CFO Holdback Escrow Amount and/or partial liquidated damages is in
contradiction of or conflicts with any term or provision of the Holdback Escrow
Agreement relating thereto, the terms of the Holdback Escrow Agreement shall
control.
 
4.15. Right of First Refusal.
 
(a) From the date hereof until the one (1) year anniversary of the Effective
Date (plus one additional day for each Trading Day following the Effective Date
of any Registration Statement during which either (1) the Registration Statement
is not effective or (2) the prospectus forming a portion of the Registration
Statement is not available for the resale of all Registrable Securities (as
defined in the Registration Rights Agreement) required to be covered thereby)
(the “Trigger Date”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its or its
Subsidiaries’ equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) unless the Company shall have first
complied with this Section 4.15.  If the Company desires to engage in a
Subsequent Placement it shall deliver to each of the Investors a written notice
to such effect specifying the general terms of the offering the Company desires
to make (including, without limitation, all information relating to price,
structure and amount of such offering) and for a period of at least twenty
Business Days after the giving of such notice the Company agrees to negotiate in
good faith with any Investors responding to such notice the terms of a sale of
the Company’s securities to such responding Investors.
 
(b) In the event that the Company shall receive an offer regarding the purchase
of the Company’s securities or a Subsequent Placement contemplated in the last
sentence of Section 4.15(a) shall not have closed by the 45th Business Day
following the delivery to the Investors of the written notice for such
Subsequent Placement, and in either event prior to any Subsequent Placement, the
Company shall deliver to each Investor hereunder a written notice (the ”Offer
Notice”) of any proposed or intended issuance or sale or exchange (the ”Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (v) identify and describe the Offered
Securities, (w) include the final form of documents and agreements governing the
Subsequent Placement, (x) specify the price and other terms upon which the
Offered Securities are to be issued, sold or exchanged, and the number or amount
of the Offered Securities to be issued, sold or exchanged, (y) identify the
persons or entities (if known) to which or with which the Offered Securities are
to be offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Investors all of the Offered Securities, allocated among such
Investors (the “Basic Amount”), and (b) with respect to each Investor that
elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Investors as such Investor
shall indicate it will purchase or acquire should the other Investors subscribe
for less than their Basic Amounts (the “Undersubscription Amount”), which
process shall be repeated until the Investors shall have an opportunity to
subscribe for any remaining Undersubscription Amount.
 
 
26

--------------------------------------------------------------------------------


 
 
(c) To accept an Offer, in whole or in part, such Investor must deliver a
written notice to the Company prior to the end of the fifth Business Day after
such Investor’s receipt of the Offer Notice (the “Offer Period”), setting forth
the portion of such Investor’s Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the “Notice of Acceptance”).  If the Basic Amounts subscribed for
by all Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary.
 
(d) The Company shall have twenty Business Days from the expiration of the Offer
Period above to (i) offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.  If no disclosure has been made
by the Company by the end of the twenty Business Day period referred to in this
subsection (d), the Subsequent Placement shall be deemed to have been abandoned
and the Investors shall no longer be deemed to be in possession of any
non-public information with respect to the Company.
 
(e) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 4.15), then each Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Investor elected to purchase pursuant
to Section 4.15(c) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investors pursuant to Section 4.15(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities.  In the event that any Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 4.15(b) above.
 
 
27

--------------------------------------------------------------------------------


 
 
(f) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Investors shall acquire from the Company, and the
Company shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 4.15(e)
above if the Investors have so elected, upon the terms and conditions specified
in the Offer.  The purchase by the Investors of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Investors of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Investors and their
respective counsel (such agreement, the “Subsequent Placement Agreement”).
 
(g) Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 4.15(f) above may not be issued, sold or exchanged until
they are again offered to the Investors under the procedures specified in this
Agreement.
 
(h) In exchange for the Company’s willingness to agree to these procedures, each
Investor hereby irrevocably agrees that it will hold in strict confidence any
and all Offer Notices, the information contained therein, and the fact that the
Company is contemplating a Subsequent Placement, until such time as the Company
is obligated to make the disclosures required by Section 4.15(d), or unless it
notifies the Company in writing that it no longer desires to receive Offer
Notices.
 
(i)           The rights contained in this Section shall not apply to the
issuance and sale by the Company of
 
(a) shares of Common Stock or Common Stock Equivalents to employees, officers,
or directors of the Company, as compensation for their services to the Company
or any of its direct or indirect Subsidiaries pursuant to arrangements approved
by the Board of Directors of the Company,
 
(b) shares of Common Stock or Common Stock Equivalents issued as consideration
for the acquisition of another company or business in which the shareholders of
the Company do not have an ownership interest, and where the primary purpose is
not to raise capital for the Company or any Subsidiary, which acquisition has
been approved by the Board of Directors of the Company, or
 
(c) up to an aggregate of $250,000 worth of shares of Common Stock or Common
Stock Equivalents issued to non-Affiliates in connection with services rendered
to the Company pursuant to arrangements approved by the Board of Directors of
the Company.
 
4.16. Professionals.  The Company covenants and agrees that no later than thirty
(30) days following the Closing Date, the Company shall have hired (i) CCG Elite
as the Company's investor relations firm, (ii) any of Moore Stephens
International, Horwath International, BDO Seidman, LLP, or Weinberg & Company as
the Company's independent public auditors and (iii) an external accounting or
audit preparation service to facilitate the filing of the Company's Exchange Act
reports until such time as a Qualified CFO and finance staff has been
hired.  During the three year period following the Closing Date, should the
Company subsequently change independent public auditors, the Company's new
independent public auditor shall be chosen from the list set forth in clause
(ii) of this Section.
 
 
28

--------------------------------------------------------------------------------


 
4.17. Reverse Split.  The Company shall effect a 1 for 2 reverse split of its
Common Stock within ninety (90) days following the Closing Date, provided,
however, that if the SEC comments on the information statement that is filed in
connection with such reverse split, then the Company shall have one hundred
thirty five (135) days to effectuate the reverse split.
 
4.18. Real Estate.  The Company will acquire the land and buildings located at
No. 93, Xinsong Road, Kaifeng (covering 256,921.09 square meters) no later than
ten months following the date of this Agreement for a purchase price not to
exceed 5,500,000 shares of Common Stock.  The Company and the Chairman will use
their reasonable best efforts to promptly comply with this Section.
 
4.19. Liquidated Damages for Governmental Rescission of Restructuring
Transaction.  If any Governmental Body in the PRC challenges or otherwise takes
any action that adversely affects the transactions contemplated by the Exchange
Agreement or the Form 8-K Disclosure, and the Company cannot undo such
governmental action or otherwise address the material adverse effect to the
reasonable satisfaction of the Investors within sixty (60) days of the
occurrence of such governmental action, then, upon written demand from an
Investor, the Company shall promptly, and in any event within thirty (30) days
from the date of such written demand, pay to that Investor, as liquidated
damages, an amount equal to that Investor’s entire Investment Amount with
interest thereon from the Closing Date until the date paid at the rate of 18%
per annum (the liquidated damages payable under this Section 4.19 shall be
independent of any other damages payable under this Agreement or any other
Transaction Document).  As a condition to the receipt of such payment, the
Investor shall return to the Company for cancellation the certificates
evidencing the Shares acquired by the Investor under the Agreement.
 
4.20. Further Assurances.  The Company will, and will cause all of the Company
Entities and their management to, use their best efforts to satisfy all of the
closing conditions under Section 5.1, and will not take any action which could
frustrate or delay the satisfaction of such conditions.  In addition, either
prior to or following the Closing, the WFOE Founder and each Company Entity
signatory hereto will, and will cause each other Company Entity and its
management to, perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
ARTICLE 5.
 
CONDITIONS PRECEDENT TO CLOSING
 
5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Securities.  The obligation of each Investor to acquire Securities at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
 
29

--------------------------------------------------------------------------------


 
(a) Representations and Warranties.  The representations and warranties of the
Existing Company Entities contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;
 
(b) Performance.  The Existing Company Entities and the Make Good Pledgor shall
have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by it at or prior to the Closing;
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the Company
or the Subsidiaries;
 
(e) WFOE Intellectual Property Rights. The WFOE shall provide to the Investors
evidence acceptable to the Investors that all Intellectual Property Rights are
either (i) validly owned by the WFOE, or (ii) (a) if owned by any Person other
than the WFOE or its predecessor, subject to valid and binding Intellectual
Property Right Licensing Agreements which may not be terminated for any reason
until any such Intellectual Property Right covered thereby is validly owned by
the WFOE, or (b) if owned by the predecessor of the WFOE, the application for
the change of the registered owner information from that of the WFOE’s
predecessor to the WFOE’s current name, address and other related updates which
is or may be required by relevant PRC authorities in charge of such Intellectual
Property is submitted by the WFOE to the relevant PRC authority on or before the
Closing;
 
(f) Legal Opinions.  The Company shall have delivered to the Investors, and the
Investors shall be able to rely upon, the legal opinions that the Company shall
have received from its US Company Counsel and PRC counsel (which, among other
things, shall confirm the legality under applicable PRC Legal Requirements of
the restructuring effected with Samoa in connection with the Exchange);
 
(g) Company Agreements.  The Company shall have delivered:
 
(i) This Agreement, duly executed by the Company, Hong Kong, WFOE and the Make
Good Pledgors;
 
(ii) The Closing Escrow Agreement, duly executed by the Company and the Escrow
Agent;
 
(iii) The Make Good Escrow Agreement, duly executed by all parties thereto
(other than the Investors);
 
(iv) The Holdback Escrow Agreement, duly executed by all parties thereto (other
than the Investors);
 
30

--------------------------------------------------------------------------------


 
 
(v) The Registration Rights Agreement, duly executed by the Company;
 
(vi) Lockup Agreements, duly executed by the Company and each officer of the
Company and each member of the Board of Directors of the Company;
 
(h) Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and
 
(i) Termination.  This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
5.2. Conditions Precedent to the Obligations of the Company to Sell Securities
.  The obligation of the Company to sell Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b) Performance.  Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d) Investor Deliverables.  Each Investor shall have delivered the Registration
Rights Agreement, the Closing Escrow Agreement and the Make Good Escrow
Agreement, each duly executed by such Investor and a completed Selling Holder
Questionnaire (as defined in the Registration Rights Agreement); and
 
(e)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
ARTICLE 6.
 
MISCELLANEOUS
 
6.1. Fees and Expenses.  At the Closing, the Company shall reimburse Pinnacle
upon presentation to the Company of a summary invoice therefor which is
addressed to Pinnacle by its counsel, $100,000.00 for Pinnacle’s legal fees in
connection with the transactions contemplated by the Transaction Documents
(Pinnacle may deduct such amount from the Investment Amount deliverable to the
Company at Closing), it being understood that Winston & Strawn LLP has only
rendered legal advice to Pinnacle, and not to the Company or any other Investor
in connection with the transactions contemplated hereby, and that each of the
Company and the other Investors has relied for such matters on the advice of its
own respective counsel.  In addition, the Company shall at the Closing pay to
Pinnacle, upon presentation to the Company of reasonable documentation therefor,
not more than $10,000.00 to reimburse Pinnacle for its out-of-pocket due
diligence expenses in connection with the transactions contemplated by the
Transaction Documents.  
 
 
31

--------------------------------------------------------------------------------


 
 
Except as specified in the immediately preceding two sentences, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Shares.  In the event that any waivers or
amendments are required with respect to any Transaction Document or the
transactions contemplated thereby, the Company covenants to reimburse Pinnacle
for reasonable legal expenses incurred in connection therewith.
 
6.2. Entire Agreement.  The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.3. Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via (i) facsimile at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, or (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given, if sent by any means other than facsimile or Email
transmission.  The address for such notices and communications shall be as
follows:
 
 
If to the Company:
China Valves Technology, Inc.
No.93 West Xinsong Road
Kaifeng City, Henan Province, Peoples Republic of China
Facsimile:  86-378-292-4630
Attn.:  President



 
 
With a copy to:
Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Facsimile:  (202) 654-1804
Attn.:  Louis A. Bevilacqua, Esq.

 
 
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
 
With a copy to:
Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Facsimile:  (212) 294-4700
Attn.:  Eric L. Cohen, Esq.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4. Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares at the time of the
waiver or amendment.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.  No consideration shall be offered or paid to
any Investor to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.
 
6.5. Termination.  This Agreement may be terminated prior to Closing:
 
(a) by written agreement of the Investors and the Company, a copy of which shall
be provided to the Escrow Agent; and
 
(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, with a copy to the Escrow Agent, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on the Outside Date;
provided, that the right to terminate this Agreement under this Section 6.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.5(a) or 6.5(b), each
Investor shall have the right to a return of up to its entire Investment Amount
deposited with the Escrow Agent pursuant to Section 2.2(b)(i), without interest
or deduction.  The Company covenants and agrees to cooperate with such Investor
in obtaining the return of its Investment Amount, and shall not communicate any
instructions to the contrary to the Escrow Agent.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6. Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  
 
 
33

--------------------------------------------------------------------------------


 
 
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.7. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors.  Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.”
 
6.8. No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.7 (as to each Investor
Party).
 
6.9. Arbitration.           Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be settled definitively and exclusively by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association by a
single arbitrator appointed in accordance with said Rules.  The arbitration
shall take place in New York, New York, United States of America.  The language
to be used in the arbitral proceedings shall be English.  The arbitrator shall
apply the law of the State of New York, United States of America, without regard
for its principles of conflict of laws.  Judgment upon the award may be entered
in any court having jurisdiction thereof.  If either party shall commence a
Proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
6.10. Survival.  The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.
 
6.11. Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
 
34

--------------------------------------------------------------------------------


 
 
6.13. Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.14. Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.15. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.16. Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17. Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document.  The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  
 
 
35

--------------------------------------------------------------------------------


 
 
Each Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
6.18. Limitation of Liability.  Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
 
36

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreeqment to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
CHINA VALVES TECHNOLOGY, INC.
 
 
By:
______________________________
 
Name: Siping Fang
 
Title: Chief Executive Officer
   
CHINA FLUID EQUIPMENT HOLDINGS LIMITED
 
 
By:
______________________________
 
Name: Bin Li
 
Title: Director
   
HENAN TONGHAI FLUID EQUIPMENT CO., LTD.
 
 
By:
______________________________
 
Name: Changsheng Zhou
 
Title: Director
 
 
 
 
 
Only as to Sections 3.1 (bb) and 4.11 herein:
 
 
Make Good Pledgor
 
 
____________________________
 
Bin Li
     
Only as to Section 4.18 herein:
 
 
Chairman of China Valves Technology, Inc.
 
 
____________________________
 
Siping Fang
     
Only as to Section 4.20 herein:
 
 
WFOE Founder
     
____________________________
 
Changsheng Zhou

 
 
[Signature page to SPA for Company]
 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
 
_________________________________________
By: 
Name:
Title:
Investment Amount:  $________________________
 
Tax ID No.:  ________________________________
 
 
ADDRESS FOR NOTICE
 
 
c/o:  ____________________________________________________
 
Street: ___________________________________________________
 
City/State/Zip: _____________________________________________
 
Attention: ________________________________________________
 
Tel: _____________________________________________________
 
Fax: _____________________________________________________
 
 
DELIVERY INSTRUCTIONS
(if different from above)
 
 
c/o: _____________________________________________________
 
Street: ___________________________________________________
 
City/State/Zip: _____________________________________________
 
Attention: ________________________________________________
 
Tel:  _____________________________________________________

 
[Signature page to SPA for Company]